Exhibit Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 oftitle 18, United States Code), the undersigned officer of EXFO Electro-Optical Engineering Inc., hereby certifies,that: 1. The Annual Report of Form 20-F for the year ended August 31, 2009 of EXFO fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operations of EXFO. Date:November 25, 2009 /s/ Pierre Plamondon Pierre Plamondon, CA Vice-President Finance and Chief Financial Officer (Principal Financial Officer) The foregoing certification is being furnished solely pursuant to section 906 of the
